The opinion of the court was delivered by
Lowrie, C. J.
— This court has no original jurisdiction over assignees for the benefit of creditors. That jurisdiction belongs expressly and exclusively to the Common Pleas. Our equity jurisdiction over trusts was not intended to affect the jurisdiction of the Common Pleas in such cases.
This bill charges that the assignees are about to violate their duty: and suppose they are; they will have to answer for it to the Common Pleas, when they come to settle their accounts. They evidently want our advice; but they are no more entitled to it from us than any other citizen.
If this court had to direct administration of an estate, possibly it might think it proper to hear all the parties interested, and give instructions to its trustees on different questions of law arising in the course of their duty; but we cannot assume a jurisdiction for this purpose out of the ordinary course of our duties as an appellant court. And besides, it would be totally impossible for this court to perform the duties already imposed upon it, if it should open its doors for applications of this character.
Bill dismissed.